Exhibit 10.1

 

EXECUTION COPY

 

PRIVATE AND CONFIDENTIAL

 

January 18, 2016

 

Brookfield Asset Management Inc.

Brookfield Place

250 Vesey Street

New York, NY 10281

Attention:  Brian Kingston, Senior Managing Partner

E-mail Address:  Brian.Kingston@brookfield.com

 

Ladies and Gentlemen:

 

Reference is hereby made to the letter from Brookfield Asset Management Inc.
(“Brookfield”) to Rouse Properties, Inc. (the “Company”) dated January 16, 2016
(the Brookfield Letter”).  In consideration of the Company’s receipt and
consideration of the Brookfield Letter, and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound, Brookfield and the Company hereby agree to the
provisions set forth in this letter agreement (this “Agreement”).

 

1.                                      Certain Defined Terms.  For purposes of
this Agreement, (i) references to “Representatives” in respect of Brookfield
shall mean its affiliates, officers, directors, general partners, members,
employees, investment bankers, financial advisors, accountants, legal counsel
and consultants, and “Representatives” in respect of the Company shall mean its
officers, directors, general partners, members, employees, investment bankers,
financial advisors, accountants, legal counsel, consultants and other agents and
representatives, (ii) the term “person” shall be broadly interpreted to include,
without limitation, any corporation, company, limited liability company,
partnership, joint venture, trust, other entity or individual, (iii) the term
“affiliate” shall have the meaning ascribed thereto in Rule 12b-2 of the General
Rules and Regulations under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and (iv) the term “Voting Securities” shall mean the Common
Stock (as defined below), and any other securities of the Company entitled to
vote in the election of directors, or securities convertible into, or
exercisable or exchangeable for Common Stock or other securities of the Company
entitled to vote in the election of directors, whether or not subject to the
passage of time or other contingencies.  Notwithstanding the foregoing, in
respect of Brookfield, the term “Representative” and “affiliate” shall not
include (x) any separately traded public companies in which Brookfield or any of
its subsidiaries hold a minority interest (or any of their respective
subsidiaries or controlled affiliates), (y) Brookfield Financial Corp. and its
controlled affiliates, so long as such person remains on the other side of an
effective, customary information barrier from Brookfield Property Partners, L.P.
(“BPY”) and Brookfield; provided that any acquisition, disposition or voting of
any such Common Stock or other securities by Brookfield Financial Corp. or any
of its controlled affiliates is not directly or indirectly coordinated or in
concert with BPY or Brookfield, and (z) Brookfield Investment Management Inc.
and its controlled affiliates (collectively, “BIM”) and any funds managed or
controlled by BIM and Brookfield, so long as such person remains on the other
side of an effective, customary information barrier from BPY and Brookfield;
provided that any acquisition, disposition or voting of any such Common Stock or
other securities by

 

--------------------------------------------------------------------------------


 

BIM or any of its controlled affiliates is not directly or indirectly
coordinated or in concert with BPY or Brookfield.

 

2.  Standstill.  Brookfield hereby represents to the Company that, as of the
date hereof, Brookfield, together with its affiliates, has beneficial ownership
(as defined in Rule 13d-3 under the Exchange Act) of not more than 19,387,624
shares of Common Stock, par value $0.01 per share, of the Company (“Common
Stock”) and does not own any other Voting Securities.  Brookfield agrees that,
unless specifically requested in writing in advance by a Company Representative
on behalf of the Special Committee of the Company’s board of directors, neither
Brookfield nor any of its Representatives (at Brookfield’s direction and
expressly on its behalf) will, at any time during the period commencing on the
date hereof and ending on March 4, 2016 (the “Expiration Date”) (or, at any time
during such period, assist, advise, act in concert or participate with or
knowingly encourage others to), directly or indirectly, other than pursuant to
and in accordance with a definitive written agreement between the Company and
Brookfield and/or any of its affiliates, acquire, cause to be acquired or agree
to acquire, by purchase, tender offer, exchange offer, agreement, business
combination or in any other manner, any ownership, including, but not limited
to, beneficial ownership, as defined in Rule 13d-3 under the Exchange Act and as
modified by the next sentence, of any Voting Securities, if in any such case,
immediately after the taking of such action, Brookfield and its affiliates
would, in the aggregate, collectively beneficially own (as defined in Rule 13d-3
under the Exchange Act) an amount of Common Stock that would exceed the number
of shares of Common Stock set forth in the first sentence of this Paragraph 2. 
For purposes of this Paragraph 2, the following will be deemed to be an
acquisition of beneficial ownership of Voting Securities by any person: 
(1) acquisition of rights or options to own or acquire any Voting Securities
(whether such right or option is exercisable immediately or only after the
passage of time or upon the satisfaction of one or more conditions (whether or
not within the control of such person), compliance with regulatory requirements
or otherwise); and (2) any other economic exposure to Voting Securities,
including through any derivative transaction that gives any such person or any
of such person’s affiliates the economic equivalent of ownership of an amount of
Voting Securities due to the fact that the value of the derivative is explicitly
determined by reference to the price or value of Voting Securities, or which
provides such person or any of such person’s affiliates an opportunity, directly
or indirectly, to profit, or to share in any profit, derived from any increase
in the value of Voting Securities, in any case without regard to whether
(x) such derivative conveys any voting rights in Voting Securities to such
person or any of such person’s affiliates, (y) the derivative is required to be,
or capable of being, settled through delivery of Voting Securities, or (z) such
person or any of such person’s affiliates may have entered into other
transactions that hedge the economic effect of such beneficial ownership of
Voting Securities.  If at any time prior to the Expiration Date, the Company
enters into any definitive agreement with any third party providing for an
Alternative Transaction (as defined below) or (ii) a third party commences a
tender or exchange offer which, if consummated, would constitute an Alternative
Transaction and the Company’s board of directors (or the Special Committee of
the Company’s board of directors) either accepts such offer or fails to
recommend that the Company’s stockholders reject such offer within ten
(10) business days from the date of commencement of such offer, then the
restrictions set forth in this Paragraph 2 shall immediately terminate. An
“Alternative

 

2

--------------------------------------------------------------------------------


 

Transaction” shall mean a transaction in which (i) a person or “group” (within
the meaning of Section 13(d)(3) of the Exchange Act) acquires, directly or
indirectly, securities representing 50% or more of the Voting Securities or
properties or assets constituting 50% or more of the consolidated assets of the
Company and its subsidiaries or (ii) in any case not covered by (i), (A) the
Company issues securities representing 50% or more of the Voting Securities,
including in the case of (i) and (ii), by way of merger or other business
combination with the Company or any of its subsidiaries or (B) the Company
engages in a merger or other business combination such that the holders of
Voting Securities immediately prior to the transaction do not own more than 50%
of the voting power of securities of the resulting entity.

 

3.  Miscellaneous.

 

(a)  Brookfield acknowledges that irreparable damage would occur to the Company
if any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached.  Accordingly, Brookfield agrees
that the Company, without prejudice to any rights and remedies otherwise
available, shall be entitled to equitable relief, including, without limitation,
specific performance and injunction, in the event of any breach or threatened
breach by Brookfield or any of its Representatives of the provisions of this
Agreement without proof of actual damages.  Brookfield will not oppose the
granting of such relief on the basis that the Company has an adequate remedy at
law.  Brookfield also will not seek, and will waive any requirement for, the
securing or posting of a bond in connection with the Company’s seeking or
obtaining such relief.

 

(b)  Brookfield agrees that no failure or delay by the Company in exercising any
right, power or privilege hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder.  The
Company’s waiver of any right, power or privilege hereunder, and the Company’s
consent to any action that requires its consent hereunder, shall be effective
only if given in writing by the Company.

 

(c)  If any provision contained in this Agreement or the application thereof to
Brookfield, the Company or any other person or circumstance shall be invalid,
illegal or unenforceable in any respect under any applicable law as determined
by a court of competent jurisdiction, the validity, legality and enforceability
of the remaining provisions contained in this Agreement, or the application of
such provision to such persons or circumstances other than those as to which it
has been held invalid, illegal or unenforceable, shall remain in full force and
effect and shall in no way be affected, impaired or invalidated thereby.  In the
case of any such invalidity, illegality or unenforceability, such invalid,
illegal or unenforceable provision shall be replaced with one that most closely
approximates the effect of such provision that is not invalid, illegal or
unenforceable.  Should a court refuse to so replace such provision, the parties
hereto shall negotiate in good faith in an effort to agree upon a suitable and
equitable substitute provision to effect the original intent of the parties
hereto.

 

3

--------------------------------------------------------------------------------


 

(d)  This Agreement will be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.  Any assignment of this
Agreement by Brookfield (including by operation of law) without the prior
written consent of the Company shall be void.

 

(e)  This Agreement (i) constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
discussions, negotiations, agreements, arrangements and understandings between
the parties hereto with respect to the subject matter hereof and (ii) may be
amended or modified only in a written instrument executed by the parties hereto.

 

(f)  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF DELAWARE APPLICABLE TO CONTRACTS EXECUTED IN AND TO BE
PERFORMED IN THAT STATE.  Each party hereto irrevocably and unconditionally
consents to submit to the exclusive personal jurisdiction of the courts of the
State of Delaware and the United States of America, in each case located in the
county of New Castle, Delaware, for such actions, suits or proceedings arising
out of or relating to this Agreement and the transactions contemplated hereby
(and agrees not to commence any such action, suit or proceeding except in such
courts).  Notwithstanding the foregoing, any party hereto may commence an
action, suit or proceeding with any governmental entity anywhere in the world
for the sole purpose of seeking recognition and enforcement of a judgment of any
court referred to in the preceding sentence.  Each party hereto irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of or relating to this Agreement and the transactions
contemplated hereby in the courts of the State of Delaware and the United States
of America, in each case in the county of New Castle, Delaware, and further
waives the right to, and agrees not to, plead or claim that any such action,
suit or proceeding brought in any such court has been brought in an inconvenient
forum.  Service of any process, summons, notice or document by U.S. registered
mail to Brookfield’s address set forth above or to the Company’s address set
forth below shall be effective service of process for any action, suit or
proceeding brought against Brookfield or the Company, as applicable, in any
court of competent jurisdiction.  EACH PARTY HEREBY IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT.  In the event of litigation relating to this
Agreement, if a court of competent jurisdiction determines that a party has
breached this Agreement, then such breaching party shall be liable for, and
shall pay, the reasonable legal fees, costs and expenses that the non-breaching
party has incurred in connection with such litigation, including any appeal
therefrom.

 

(g)  Any notice or other communication required or permitted under this
Agreement shall be treated as having been given or delivered when (i) delivered
personally or by overnight courier service (costs prepaid), (ii) sent by e-mail
with confirmation of transmission by the transmitting equipment, or
(iii) received or rejected by the addressee, if sent by certified mail, return
receipt requested, in each case, subject to the preceding sentence, to the
addresses or e-mail addresses and marked to the attention of the person (by name
or title) designated below

 

4

--------------------------------------------------------------------------------


 

(or to such other address, e-mail address or person as such party may designate
by a written notice delivered to the other party hereto).

 

(h)  For the convenience of the parties, this Agreement may be executed by PDF,
facsimile or other electronic means and in counterparts, each of which shall be
deemed to be an original, and both of which, taken together, shall constitute
one agreement binding on both parties hereto.

 

[Remainder of Page Intentionally Left Blank.  Signatures Follow.]

 

5

--------------------------------------------------------------------------------


 

Please confirm your agreement with the foregoing by signing and returning to the
undersigned the duplicate copy of this Agreement enclosed herewith.

 

 

 

Very truly yours,

 

 

 

 

 

 

 

 

Rouse Properties, Inc.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Andrew Silberfein

 

 

 

Name: Andrew Silberfein

 

 

 

Title: President and Chief Executive Officer

 

 

 

 

 

Address:

1114 Avenue of the Americas

 

 

 

Suite 2800

 

 

 

New York, NY 10036

 

 

E-mail Address:

andrew.silberfein@rouseproperties.com

 

 

Attention:

Andrew Silberfein

 

6

--------------------------------------------------------------------------------


 

Accepted and Agreed
as of the date
first written above:

 

Brookfield Asset Management Inc

 

 

 

 

 

By:

/s/ Brian Kingston

 

 

Name: Brian Kingston

 

 

Title: Senior Managing Partner

 

 

7

--------------------------------------------------------------------------------